Lathbop, J.
It was expressly decided in Commonwealth v. Byrnes, 126 Mass. 248, that a complaint under the St. of 1875, c. 99, § 1, must negative the exception in the enacting clause, “ except as authorized in this act,” by the words “ not having then and there any license, appointment, or authority according to law,” or by other equivalent words, and that the averment that the act charged was unlawfully done was not enough.
The language of the St. of 1875, c. 99, § 1, is substantially the same as that of the Pub. Sts. c. 100, § 1, under which the complaint in the case at bar is brought; and the second and third counts are insufficient, unless the language which follows can be held to apply to- one or both of these counts.
It is a general rule in criminal law, that each count of a complaint or an indictment must be sufficient in itself, and averments in one count cannot aid defects in another. To this rule there is an exception, which permits, for the purpose of avoiding repetition, a reference for some purposes from one count to another. An example of this is found in the complaint before us, where the complainant, in the second and third counts, is described as “ the said complainant.” The authorities on these points are fully stated in 1 Bish. Crim. Proc. (3d ed.) §§ 429-431.
The words that follow the third count are manifestly intended to apply to all the counts, and not to the third count alone, and cannot fairly be considered to be a part of that count unless they can be considered to be a part of the other counts. This method of pleading is slovenly, and is not to be encouraged. There is no precedent for it, so far as we are aware, in any adjudicated case or in any approved boot of forms ; and it violates the rule that each count must be complete in itself. The motion to quash the second and third counts should therefore have been granted.

Exceptions sustained.